Title: To George Washington from John Blair, 5 February 1758
From: Blair, John
To: Washington, George



Sir
Wmsburgh Feby 5th 1758.

Your two Letters of 30th & 31st Ult. were brought to me by yor Express, on Friday afternoon; by whom, being desirous to consult, I sent them to Mr Nelson immediatly, (his horse & he being well able, he said, to go on) but he & Mr Secretary happening to be out of Town, I did not get them back till this afternoon, with their Advice.
As to your Several Reasons for leave to come hither we think them very cogent; and therefore, as I apprehend no damage can be expected to arise from it, and strong reasons for admitting it, You have my Leave to come to Williamsburgh for the Purposes mention’d in yor first.
As to the Contents of yor second, expressing yor concern at such a Number of Indians coming to us, at such an unseasonable Time; we wish the Spring had been advanced first, & the rigour of Winter over, before they came; but as Col. Read in his

of the 3d Ult. says that a Runner was come to him with the News of 7 or 800 of them being but five days march behind him, and we have yet no certain Intelligence of them, I see no dependance on it. Once Mr Adam Dickinson from Augusta who came to me the 28th Ult. for some Arms & Ammunition for his Son John, Captain of a Company of Rangers, told me he heard that 600, were at Col. Reads, and that they were going to my Lord Loudoun, but that afterwds he heard it was a Company of 40 or 50, only, & that the rest were behind; of which however we have no certainty. On the Report of their going to my Lord, Sir John St clair seem’d pleased, & said my Lord would make them wellcome; and by Mr Nelson’s advice I have writ, by that Mr Dickinson, to Mr Gist, (as I intended to write to you) to encourage the Indians (of any number) to go to my Lord, who would receive & reward them well: and I desire you will press it upon him. But we are much surprised to hear that Mr Gist is in no wise prepared to receive them, as our late Govr told us that he had above a £1000. pounds worth in Indian Goods left in his hands for such purpose. I desire a particular Accot of what he has. We do not imagine their numbers will be any thing near so large as talkt of, and I hope they will not come this good while yet, unless they are going to my Lord. They are said to be Creeks & Cherokees together.
Col. Read represented his want of Ammunition in the Magazine he built last year, to comply with Majr Lewis’s orders to the severall Captains under him. Whereupon by advice of the Council I sent up to the Glebe als. Osburns 6. Barls of Powder ten Boxes of Shot 200 lb. wt in Each, making 2 Ton of Shot, wch is more than sufficient for the Powder, but he wanted Shot for the Powder he had by him. I likewise sent up to Capt. Dickinson 100 lb. of Powder & 200 lb. of Lead to supply his company, and also ten Muskets wth Bayonets & Cartouches, 20 Swords, 200. Gunflints, & 8 Trading Kettles for their Use.
We have hired two Transports to bring back our Two Companys from So. Carolina & are providing a large quantity of Bread & Flour to be sold there to pay off their arrears to their coming away, & they are to be landed at Fredericksburgh.
I have not add, but my hearty wishes for your perfect recovery, & to assure you that I am Sir Yor most humble Servant

John Blair, P.



We hear Colo. Young has got his Commission come for this Government.

